Citation Nr: 0705567	
Decision Date: 02/27/07    Archive Date: 03/05/07

DOCKET NO.  05-03 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable evaluation for bronchitis.  


REPRESENTATION

Appellant represented by:	Brooks S. McDaniel, Agent 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from March 1971 to August 
1974.  

This appeal arises from a February 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  

Subsequently, the RO in an April 2006 rating decision granted 
service connection for post-traumatic stress disorder and a 
total disability rating based on individual unemployability 
due to service-connected disability.  The only issue 
currently for appellate consideration is a compensable rating 
for bronchitis.  


FINDINGS OF FACT

1.  A VA pulmonary function test (PFT) performed in December 
2003 indicated that after post bronchodilators were 
administered the following values were recorded: a Forced 
Expiratory Volume in one second (FEV-1) of 100 percent 
predicted, FEV-1/Forced Vital Capacity (FVC) of 111 percent 
predicted.  No Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO (SB)) was 
reported.  

2.  An April 2006 VA PFT indicated that after post 
bronchodilators were administered the following values were 
recorded: a FEV-1 of 106.9 percent of predicted, and DLCO 
(SB) of 103.4 percent of predicted value.  


CONCLUSION OF LAW

The criteria for a compensable rating for bronchitis have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, 
Diagnostic Code 6600 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board must first address VA's duty to notify and assist 
claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  

The Board of Veterans' Appeals (Board) in an April 2003 
decision denied a compensable rating for bronchitis.  In July 
2003, the RO sent the veteran a letter which explained that 
the evidence must show the veteran's bronchitis had gotten 
worse.  As the rating criteria for evaluating bronchitis were 
set out in the April 2003 Board decision, the veteran and his 
agent have been fully informed of the rating criteria and of 
the evidence necessary to support a compensable evaluation.  
The veteran in his correspondence has clearly indicated he 
understands that ratings of service-connected bronchitis are 
based on findings on PFTs.  Short Bear v. Nicholson, 19 Vet. 
App. 341 (2005)(per curiam).  

The veteran's VA records were obtained and he was afforded VA 
examinations which included PFT.  The veteran has not 
identified any other records of treatment for bronchitis.  
The veteran appeared and gave testimony before a Decision 
Review Officer at the RO in May 2005.  A November 2004 
statement of the case and a June 2006 supplemental statement 
of the case were issued to the veteran.  The veteran was kept 
informed of the status of his case through correspondence 
from the RO dated in October 2003, February 2006 and November 
2006.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that VCAA notice of requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  In August 2006, the RO sent 
the veteran a letter notifying him of the criteria for 
assigning effective dates.  

The Board has concluded that, in the circumstances of this 
case, any additional development or notification would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant).  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Relevant Laws and Regulations:  Disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1 (2005).  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2006).  

Chronic bronchitis is evaluated under Diagnostic Code 6600 
and provides as follows:  

Bronchitis, chronic:
Rati
ng

FEV-1 less than 40 percent of predicted value, or; the 
ratio of Forced Expiratory Volume in one second to 
Forced Vital Capacity (FEV-1/FVC) less than 40 
percent, or; Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO (SB)) less 
than 40-percent predicted, or; maximum exercise 
capacity less than 15 ml/kg/min oxygen consumption 
(with cardiac or respiratory limitation), or; cor 
pulmonale (right heart failure), or; right ventricular 
hypertrophy, or; pulmonary hypertension (shown by Echo 
or cardiac catheterization), or; episode(s) of acute 
respiratory failure, or; requires outpatient oxygen 
therapy
100

FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 
40 to 55 percent, or; DLCO (SB) of 40- to 55-percent 
predicted, or; maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit)
60

FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 
56 to 70 percent, or; DLCO (SB) 56- to 65-percent 
predicted
30

FEV-1 of 71- to 80-percent predicted, or; FEV-1/FVC of 
71 to 80 percent, or; DLCO (SB) 66- to 80-percent 
predicted
10

The American Lung Association/American Thoracic Society 
Component Committee on Disability Criteria recommends testing 
for pulmonary function after optimum therapy.  The results of 
such tests reflect the best possible functioning of an 
individual and are the figures used as the standard basis of 
comparison of pulmonary function.  Using this standard 
testing method assures consistent evaluations.  See 61 Fed. 
Reg. 46,723 (Sept. 5, 1996).  

Factual Background and Analysis.  The Board denied a 
compensable rating for bronchitis in an April 2003 rating 
decision.  The veteran then filed another claim for an 
increased rating for his service-connected bronchitis.  The 
Schedule for Rating Disabilities provides that disability due 
to bronchitis is rated based on the results of pulmonary 
function testing (PFT).  For that reason the Board has 
limited the facts of his case to the results of the PFT 
performed during the rating period.  

A VA pulmonary function test (PFT) performed in December 2003 
indicated that after post bronchodilators were administered 
the veteran exhibited a FEV-1 of 100 percent predicted, and 
FEV-1/FVC of 111 percent predicted.  No DLCO (SB) was 
reported.  The interpretation was suboptimal effort.  A 
moderate restrictive pattern with bronchodilator response 
suggestive of an obstructive element was revealed.  

An April 2006 VA PFT indicated that after post 
bronchodilators were administered the veteran exhibited a 
FEV-1 of 106.9 percent of predicted, no FEV-1/FVC predicted 
percentage was recorded, and DLCO (SB) of 103.4 percent of 
predicted value.  The interpretation was that the spirometry 
was normal.  Improvement after bronchodilators suggested a 
reversible airway disease.  

The results of the PFT do not meet the criteria of FEV-1 of 
71 to 80 percent, or FEV1-1FVC of 71 to 80 percent, or a DLCO 
of 66 to 80 percent which is the criteria for a 10 percent 
rating for bronchitis.  38 C.F.R. § 4.97, Diagnostic Code 
6600 (2006).  A compensable rating for bronchitis is not 
warranted.  



ORDER

A compensable rating for service-connected bronchitis is 
denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


